Citation Nr: 1528397	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  08-06 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral plantar fasciitis with 
left foot metatarsalgia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1985 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia. Pennsylvania, which increased the Veteran's rating for bilateral plantar fasciitis with left foot metatarsalgia from noncompensable to 10 percent, effective November 28, 2006, date of the increased rating claim.  Thereafter, in a June 2012 rating decision, it increased the rating to 20 percent, effective September 17, 2011.  

In March 2014, the Board granted a rating of 30 percent, but no higher, effective November 28, 2006.  Dissatisfied with the denial of a rating higher than 30 percent, the Veteran filed a timely appeal to the Court of Appeals for Veterans Claims (Court).  Pursuant to a December 2014 Joint Motion for Remand (JMR), the Court vacated and remanded the Board's March 2014 decision.

In April 2015, the Board sent a letter to the Veteran informing him of the opportunity to submit additional arguments or evidence.  This communication was returned as undeliverable in May 2015.  The Board notes that the aforementioned letter was sent to the Veteran's address of record and there is no indication that he has not notified VA about a change of address.  In this regard, the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In the normal course of events, it is the burden of the Veteran to keep VA apprised of his whereabouts.  If he does not do so, there is no burden on the part of VA to turn up heaven and earth to find him.  See Hyson v. Brown, 5 Vet. App. 262, 264 (1993).  Accordingly, the Board may proceed with appellate review at this time.  The Veteran's representative was also sent a copy of the correspondence, so the Board is hopeful that the Veteran will ultimately be made aware of the adjudicative actions in this case.

Both the paper claims file and paperless claims file in VA's electronic records management systems have been reviewed.

FINDINGS OF FACT

Throughout the appeal period, the Veteran's pes planus has not been manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement, severe spasm of the tendon Achilles on manipulation, not improved by orthopedic shoes or appliances; and his bilateral plantar fasciitis has been moderately severe, but not severe, with no actual loss of use.


CONCLUSION OF LAW

The criteria for separate ratings of 20 percent, but no higher, for each foot, for bilateral plantar fasciitis with pes planus, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5276, 5284 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

Regarding claims for increased ratings, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA with respect to the matters adjudicated herein.  A December 2006 letter sent prior to the March 2007 rating decision which gave rise to this appeal advised the Veteran of the evidence and information necessary to substantiate this claim for an increased rating, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, this letter informed the Veteran of the evidence and information necessary to establish an increased rating and effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  More specific notice as to the claim for increase was provided by a November 2008 letter, and any timing error with respect to this letter was cured by readjudication in subsequent SSOCs.  Mayfield, Prickett, supra. 

Relevant to the duty to assist, the record contains sufficient information to determine the proper ratings to be assigned for the service-connected bilateral plantar fasciitis with left foot metatarsalgia for the periods in question, to include the service treatment reports, private clinical reports, and reports from VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran. 

The RO also issued the Veteran a letter in July 2011, as requested in the July 2011 remand, asking him to provide sufficient information and authorization to obtain any additional pertinent evidence.  See Stegall, supra.  No response to this letter is of record, and the Veteran's representative indicated in an October 2012 reply to the June 2012 SSOC that the Veteran had no additional evidence regarding his appeal. 

In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose with respect to the matters adjudicated in this decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided). VA has satisfied its duty to inform and assist the Veteran at every stage in this case with respect to the claims adjudicated herein, at least insofar as any errors committed were not harmful to the essential fairness to this adjudication. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim adjudicated herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran was originally service-connected for bilateral plantar fasciitis with pes planus and assigned a noncompensable rating under Diagnostic Code 5276.  See January 2005 rating decision.  His service-connected disability was subsequently recharacterized as bilateral plantar fasciitis with left foot metatarsalgia and assigned a rating of 10 percent under Diagnostic Codes 5279-5284.  It is currently rated as 30 percent disabling for the entirety of the appeals period.  See March 2014 Board decision; March 2014 rating decision.

The medical evidence shows that the Veteran's service-connected foot disability has manifested as pain in the plantar surface of both feet.  See VA examinations dated in January 2007 and September 2011; September 2010 letter from private provider (received July 2011); see also private treatment records received August 2007.  

A January 2007 VA examination shows complaints of pain in the plantar medial heel with the pain extending throughout the entire foot. The Veteran denied flare ups and stated that he wears assistive devices.  The examiner noted pain on palpation of the plantar medial aspect of the bilateral heel, the plantar fascia, the right bilateral plantar fascia, and the left second metatarsal head plantarally.  The Veteran was diagnosed with bilateral plantar fasciitis; metatarsalgia of the left foot; a partially compensated congenital forefoot varus not related to service.  No bilateral pes planus deformity was found.

A letter dated September 2010 (received July 2011), from a private treating provider, reflects that the Veteran suffers from intermittent flares of plantar fascial type pain with severe discomfort in the heels of both feet, which require occasional corticosteroid injections and the regular use of orthotics, and limit his ability to stand for long periods of time or walk and perform job functions on hard surfaces.

A September 2011 VA examination of the Veteran's feet shows a diagnosis of moderately severe bilateral plantar fascitis with pes planus.  The examination report reflects pain accentuated on use and manipulation of both feet, with characteristic calluses on both feet; bilateral symptoms not relieved by arch supports (or built up shoes or orthotics); extreme tenderness of plantar surface of both feet; and inward bowing of the Achilles tendons of both feet.  The examiner did not find any objective evidence of marked deformity; marked pronation; weight-bearing line fall over or medial to the great toe; lower extremity deformity other than pes planus, causing alteration of the weight bearing line; or related scar.

Musculoskeletal foot disabilities are addressed in the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4, under 38 C.F.R. § 4.71a , DCs 5276 to 5284.  

Under 38 C.F.R. § 4.71a , Diagnostic Code 5276, a 10 percent disability rating is assigned for pes planus (flat foot acquired), regardless of whether the condition is unilateral or bilateral, where there is evidence of moderate symptoms with the weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, pain on manipulation and use of the feet.  A 20 percent disability rating for unilateral pes planus or a 30 percent disability rating for bilateral pes planus is assigned where there is a severe condition with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indications of swelling on use, characteristic callosities.  A 30 percent disability rating for unilateral pes planus or a 50 percent disability rating for bilateral pes planus requires a pronounced condition manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement, severe spasm of the tendon Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Throughout the appeal period, the Veteran's disability picture more closely approximates the criteria for a 30 percent rating under Diagnostic Code 5276, for severe pes planus, as there has been evidence of pain on manipulation and use accentuated; indication of swelling; and characteristic callosities.  See September 2011 VA examination.  The higher 50 percent rating for bilateral pes planus under Diagnostic Code 5276 is not warranted as there is no evidence that the Veteran's pes planus is pronounced (a higher degree of disability than severe).  In this regard, the evidence does not show marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances. 

The Board has considered a rating under Diagnostic Code 5284, as plantar fasciitis is a condition not specifically listed in the rating schedule for feet disabilities.  Diagnostic Code 5284 provides the rating criteria for rating foot injuries not listed in Diagnostic Codes 5276 through 5283.  A moderate foot injury warrants a 10 percent disability evaluation.  A moderately severe foot injury warrants a 20 percent disability evaluation and a severe foot injury is assigned a 30 percent disability evaluation.  A 40 percent disability evaluation will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The September 2011 VA examiner characterized the Veteran's bilateral plantar fasciitis as moderately severe.  This supports a finding that the Veteran's foot disability more closely approximates a 20 percent rating (for "moderately severe" foot injuries) under Diagnostic Code 5284.  In this regard, the Board notes that the Veteran's "severe" rating under Diagnostic Code 5276 does not automatically entitle him to a "severe" rating under DC 5284.  In fact, the Court recently held that a "severe" disability under Diagnostic Code 5276 is not equivalent to a "severe" disability under Diagnostic Code 5284.  Prokarym v. McDonald, No. 13-3478, slip. op. at 6 (Vet. App. April 14, 2015).  Under this analysis, a rating in excess of 20 percent is not warranted as the weight of the evidence is against a finding that the Veteran's plantar fasciitis is severe for purposes of Diagnostic Code 5284 or that there is actual loss of use of the foot.

Thus, the Veteran cannot receive a single rating in excess of the currently assigned 30 percent evaluation by switching from Diagnostic Code 5276 to 5284.  However, he contends that he is entitled to separate ratings for each foot under Diagnostic Code 5284.  See May 2015 appellate brief.  His argument is supported by recent jurisprudence.  In Prokarym, the Court noted that under Diagnostic Code 5276, "severe" flatfoot warrants a single rating of 30 percent for bilateral flatfeet; in contrast, under Diagnostic Code 5284, each foot is rated separately.  Id. at 5.

In light of the above, the Board finds that the Veteran is entitled to separate 20 percent ratings under Diagnostic Code 5284, one for each foot.  This rating is more favorable than the single 30 percent rating under Diagnostic Code 5276, as it results in a higher combined disability rating for the Veteran.   (The Board notes that in calculating the combined rating percentage, 38 C.F.R. § 4.26, concerning the bilateral factor, applies.)  As stated above, the Board finds that a 50 percent rating under Diagnostic Code 5276 is not warranted here.

All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the rating already assigned.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  For example, there is no showing bilateral clawfoot.  Staged ratings have also been considered, but are not warranted, as the Veteran's symptomatology remained relatively stable during the appeal period.  Any increases in severity were not sufficient for a higher rating for the reasons discussed above.  Hart, 21 Vet. App. at 509-10.

Extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  His symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms stemming from other service-connected disabilities that have not been attributed to the specific service-connected condition on appeal where there is any doubt as to their origin.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

A claim for total disability rating on the basis of individual unemployability (TDIU) has not been raised.  Cf. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In sum, more favorable separate ratings of 20 percent under Diagnostic Code 5284 are being granted.  Nevertheless, the weight of the evidence is against a higher rating for the Veteran's service-connected foot disability.  Therefore, reasonable doubt does not arise, and the claim must be denied in this respect.  38 C.F.R. § 4.3.


ORDER

A 20 percent, but no higher, for each foot, for bilateral plantar fasciitis with pes planus is granted.




____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


